Appeal from a judgment of the Supreme Court (Bradley, J.), entered December 12, 2002 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rules that prohibit interference with an employee -and making threats. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch *737as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Thomas v Selsky, 296 AD2d 694 [2002]).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.